                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-1410-WJM-NRN

RICHARD NELSON, and
MYRNA NELSON,

       Plaintiffs,

v.

AMERIPRISE AUTO & HOME INSURANCE AGENCY, INC., a foreign corporation
authorized to do business in the State of Colorado,

       Defendant.


                     ORDER REGARDING SUGGESTION OF DEATH


       This lawsuit arises out of a car accident on October 1, 2016, in which an

underinsured driver hit the vehicle of Plaintiffs Richard Nelson and Myrna Nelson

(jointly, “Plaintiffs”) and injured Mr. Nelson. (ECF No. 8-1 at 2.) Plaintiffs maintained an

uninsured/underinsured motorist protection policy with Defendant Ameriprise Auto &

Home Insurance Agency, Inc. (“Defendant”), and now bring this lawsuit against

Defendant alleging breach of contract, bad faith breach of an insurance contract, and

loss of consortium. (Id. at 3–6.)

       On January 9, 2019, Plaintiffs filed a Suggestion of Death notice (“Notice”), in

accordance with Federal Rule of Civil Procedure 25, stating that Mr. Nelson passed

away on October 15, 2018. (ECF No. 24 at 1.) The Notice also stated that an estate is

being established for Mr. Nelson, and, once established, the caption will be amended to

reflect the proper parties. (Id.)
       Under Rule 25, when a party dies and a claim is not extinguished, a motion for

substitution may be made by any party or by the decedent’s successor or

representative. Fed. R. Civ. P. 25(a)(1). A motion for substitution must be made within

ninety days after service of a statement noting the death. Id. If a motion is not made

within ninety days, the action must be dismissed. Id.

       “The Tenth Circuit has interpreted Rule 25 to require service [of a statement

noting death] on the successors or representatives of the deceased party’s estate in

accordance with Rule 4.” Johnson v. Thomas, 2013 WL 4461747 (D. Colo. Aug. 20,

2013); see Grandbouche v. Lovells, 913 F.2d 835 (10th Cir. 1990) (holding that the

ninety-day period under Rule 25(a)(1) does not begin to run until the personal

representative of a decedent’s estate is served with a statement of death). The

statement must be served “even if that representative has not yet been identified or

appointed.” Hamilton v. Kemper, 2018 WL 1616808 (D. Colo. Apr. 4, 2018). Rule 25’s

requirement of service on a personal representative can leave a case “in a curious

limbo, unable to meaningfully proceed unless and until someone decides to seek

appointment of a personal representative.” Id. at *4. In Hamilton, Chief Judge Marcia

S. Kreiger of this District recognized the potential quagmire created by Rule 25’s plain

language and the Tenth Circuit’s interpretation. Id. Judge Kreiger thus ordered the

remaining plaintiffs in Hamilton to “take appropriate action” within 90 days to move the

case along or risk dismissal for failure to prosecute. Id.

       In the interest of fairness to the parties and efficient use of court resources, the

Court will set forth the procedure for serving Mr. Nelson’s successors and



                                             2
representatives consistent with Rule 25. See Matter of Baker, 744 F.2d 1438, 1441

(10th Cir. 1984) (“[W]e are dealing with the matter most critical to the court itself:

management of its docket and avoidance of unnecessary burdens on the tax-supported

courts, opposing parties or both.”).

       Accordingly, the Court extends its condolences to Mr. Nelson’s wife, Myrna, and

family, and hereby ORDERS as follows:

1.     Plaintiffs’ counsel is DIRECTED to deliver a copy of this Order (ECF No. 34) and

       the Suggestion of Death (ECF No. 24) by January 31, 2019 to:

       a.     Each of Mr. Nelson’s known beneficiaries;

       b.     The representative(s), if any, of Mr. Nelson’s Estate; and

       c.     the Probate Registrar of the Denver Probate Court and/or the clerk of any

              other court with jurisdiction over Mr. Nelson’s estate.

2.     After making such delivery, Plaintiff’s counsel SHALL FILE a certificate of service

       with this Court and indicate the date on which delivery was complete within two

       weeks after said delivery but, in any event, no later than February 14, 2019;

3.     If any eligible individual or representative intends to pursue Mr. Nelson’s claims,

       that individual or representative MUST FILE a motion for substitution under

       Federal Rule of Civil Procedure 25(a)(1) or otherwise inform the Court of their

       intention to pursue the matter within ninety days of receiving this Order and

       the Suggestion of Death; and

4.     If no person files a motion for substitution under Federal Rule of Civil Procedure

       25(a)(1) or otherwise informs the Court of an intention to pursue Mr. Nelson’s



                                              3
claims by May 15, 2019, the Court will at that time entertain a motion to dismiss

Mr. Nelson’s claims.


Dated this 18th day of January, 2019.

                                         BY THE COURT:



                                         _______________________
                                         William J. Martínez
                                         United States District Judge




                                     4
